Citation Nr: 1234147	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected lumbar strain.

2.  Entitlement to a separate compensable rating for sciatica of the lower extremities.

3.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel
INTRODUCTION

The Veteran had active service from August 8, 1975 to September 2, 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this matter in December 2010 for the issuance of notice explaining how to substantiate a claim for entitlement to TDIU, to obtain records from the Social Security Administration, and to schedule a VA examination.  The Board remanded the matter again in September 2011 for additional development.  All development has been completed.

The Board has reviewed the Veteran's physical claims file and his file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's ROM of the spine is far greater than allowed for an increased rating.

2.  The Veteran's sciatica is due to his non-service connected degenerative disease of the spine, not related to service.

3.  The Veteran is service connected for lumbar strain, rated 10 percent disabling, and as such, he does not meet the schedular criteria for TDIU and his disability is not of the severity to warrant referral for extraschedular consideration.





CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for service-connected lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2011). 

2.  The criteria for a separate rating for sciatica of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2011).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial rating in excess of 10 percent for his service-connected lumbar strain.  The RO rated his disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  

Under DC 5237, a 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 38 C.F.R. § 4.71a.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a.  Note 2 provides that normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  See 38 C.F.R. § 4.71a, Note 2.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R.         §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The evidence in this case includes private treatment records, records from the Social Security Administration, VA treatment records, and statements from the Veteran and an attorney who represented him in other matters.  The Board has reviewed all of the evidence and although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

January 2005 private treatment records show possible slightly increased thoracic kyphosis and slight loss of range of motion (ROM).  ROM measured to 90 degrees flexion, 20 degrees extension, and lateral flexion to 20 to 25 degrees bilaterally.  Lateral rotation measurements were not provided.  Paraspinal muscle spasm was not present and he was not tender to palpation.  The diagnosis was osteoarthritis of the thoracolumbar spine.  The provider found that he should not engage in very heavy lifting or carrying activities.  While the record shows possible increased thoracic kyphosis, the finding is speculative and is not noted on future treatment records.  Further the record does not indicate that the possible increased thoracic kyphosis was due to muscle spasm or guarding,  

As such, based on the slight loss of ROM the Board finds that the treatment records do not support the finding of an increased rating, actually providing, overall, evidence against this claim.

An October 2005 letter from private provider Dr. T.E.L., M.D. states that arthritis of the hands and back would interfere with the Veteran's ability to drive a truck.  Several other statements indicate that his multiple disabilities, including degenerative disease of multiple joints, impact his ability to work.  None have indicated that his service-connected lumbar strain has rendered him unemployable.

The Veteran had a VA examination in November 2006.  The examiner reviewed the claims file and examined the Veteran.  The Veteran complained of back pain, weakness, stiffness, fatigue, lack of endurance, and swelling.  He also complained of left leg numbness from the buttock to the knee.  He has flare-ups three to four times per year that last from thirty to forty-five minutes.  He has had no incapacitating episodes.  He cannot work due to pain and does not participate in sports, housework or yard work.  

The examiner observed normal gait and posture but noted tenderness to palpation.  ROM measured flexion to 90 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 35 degrees.  Total ROM measured to 225 degrees, understanding that 30 degrees lateral rotation, bilaterally, is the maximum used for the calculation of total ROM.  See 38 C.F.R. § 4.71a, Note 2.  The examiner found no additional loss of motion due to pain on repetitive use, and no true fatigue, lack of endurance or incoordination of the thoracolumbar spine.  Pain on repetitive use has the primary functional impact on his spine when present.  Deep tendon reflexes were 1+ in the lower extremities, bilaterally, and his motor strength measured 3/5.  The diagnosis was choric lumbar strain, with onset in military service, and degenerative disc and degenerative joint disease of the lumbar spine, not service related.  

The examiner stated that the Veteran had diffuse osteoarthritic process affecting most joints in his body that was not the result of service related activities.  The degenerative process is a function of the Veteran's genetic makeup and the normal aging process.  Based on the ROM and lack of muscle spasm or guarding of the severity to cause abnormal spinal contour, the Board finds that the examination findings do not support the assignment of an increased rating and provides evidence against such a finding. 

In his February 2008 notice of disagreement, the Veteran requested a separate rating for his sciatic nerve condition.  A November 2007 VA treatment record shows complaints of continued numbness of the thigh.  ROM testing was performed but the doctor indicated that the physical examination was quite limited due to lack of cooperation from the Veteran; therefore, the Board finds that the results from the physical testing, or ROM testing, have little probative value in determining the current severity of the Veteran's disability.

The Veteran had a VA examination in February 2010.  The examiner reviewed the claims file and examined the Veteran.  Therefore, the examination report is adequate for rating purposes.  The Veteran reported continued back pain described as constant, sharp, aching, and ranging from moderate to severe.  He reported weakness, stiffness, fatigue, and lack of endurance, and that his walking limited to one mile and standing to 15 to 30 minutes.  He had no incapacitating episodes.  The examiner observed tenderness to deep palpation.  ROM measured to 80 degrees flexion, 15 degrees extension, 30 degrees left lateral flexion, 20 degrees right lateral flexion, 30 degrees left lateral rotation, and 20 degrees right lateral flexion.  Combined ROM measured 195 degrees.  The examiner observed no additional limitations after repetitive use.  The Veteran said his private doctors told him that he should not operate heavy machinery due his nonservice-connected diabetes mellitus, hypertension, hypercholesterolemia, and numbness and tingling of the hands likely due to diabetes or degenerative disc disease of the cervical spine.  

The examiner stated that it is less likely as not that the low back strain, degenerative disc disease and neuroforaminal narrowing prevent the Veteran from engaging in substantial gainful employment as other medical problems and comorbidities prevent him from working as a truck driver.  Based on the ROM and lack of muscle spasm or guarding of the severity to cause abnormal spinal contour, the Board finds that the examination findings do not support the assignment of an increased rating and provides, overall, more evidence against this claim. 

The Veteran had a VA examination in November 2011.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported daily flare-ups that rate 7 to 10 on a pain scale of 1 to 10, with 10 being the worst pain.  Flare-ups last minutes.  ROM measured to 80 degrees flexion; 10 degrees extension, with pain starting at 5 degrees; lateral flexion measured to 20 degrees bilaterally; and lateral rotation measured to 20 degrees, bilaterally.  Combined ROM measured 170 degrees.  No additional limitation of motion was observed after repetitive use; however, the examiner noted weakened movement and pain after repetitive use.  The lower lumbar muscles were tender to palpation.  Abnormalities in strength in the lower extremities were noted.  Sensory testing showed diminished sensation in the left thigh and knee.  He also had moderate intermittent pain in the left lower extremity and moderate numbness of the left lower extremity.  The pain and numbness of the lower extremities was attributed to the L2/L3/L4 nerve roots.  The examiner also stated that while the Veteran has intervertebral disc syndrome, he has not suffered incapacitating episodes in the past 12 months.  X-rays show degenerative joint disease at L5-S1 with mildly lordotic lumbar curvature.

The examiner found that the medical evidence does not delineate the amount of pain due to service connected lumbar strain symptoms versus the amount of pain due to nonservice connected degenerative disc disease and degenerative joint disease of the lumbar spine with sciatica.  However, she opined that the left sciatica is not at least as likely as not aggravated by his service connected mechanical lumbar strain symptoms.  The sciatica was caused by broad based disc bulging and neural foraminal narrowing at L4-5 and L5-S1, which are not service connected issues.  Any worsening of sciatica is due to worsening of the nonservice connected conditions as the service connected and nonservice connected conditions are caused by different pathological processes.

For an increased rating, a 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

In this case, at its worst, the Veteran's flexion has been limited to 80 degrees and combined ROM limited to 170 degrees, measurements far greater than provided for an increased rating.  Unfortunately, none of the VA examiners or medical records show additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  Further, the evidence fails to show muscle spasm or guarding severe enough to cause abnormal spinal contour.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted as the Veteran's disability picture is not of the severity to warrant the next higher rating.

The Board has also considered whether a separate rating is warranted for his sciatica of the lower extremities.  As provided in 38 C.F.R. § 4.71a, Note 1, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Unfortunately, the sciatica is due to the nonservice connected degenerative disc and joint disease of the spine, not his service-connected lumbar strain.  Per the November 2011 examiner, the Veteran's sciatica was caused by broad based disc bulging and neural foraminal narrowing at L4-5 and L5-S1, which are not service connected issues.  Any worsening of sciatica is due to worsening of the nonservice connected conditions as the service connected and nonservice connected conditions are caused by different pathological processes.  Consequently, as the sciatica is not due to or aggravated by service-connected disabilities, a separate rating for the disability is not warranted.

Moreover, the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has considered whether the Veteran is entitled to TDIU benefits.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran is only service connected for his lumbar strain, rated 10 percent disabling; therefore, he does not meet the schedular criteria for consideration of TDIU.  Further, the Board cannot find that his condition is of the severity to warrant referral to the Director, Compensation and Pension Service, for extraschedular consideration as the evidence fails to show that his service-connected lumbar strain precludes substantially gainful employment.

Weighing against referral are the Veteran's statements made during the February 2010 examination at which time he said his private providers attributed unemployment to his diabetes mellitus, hypertension, hypercholesteremia, numbness and tingling of the hands likely due to diabetes or degenerative disc disease of the cervical spine, clearly indicating nonservice connected problems associated with unemployment.  

Further, the examiner found that the Veteran's low back strain, degenerative disc disease and neuroforaminal narrowing do not prevent the Veteran from engaging in substantial gainful employment as other medical problems and comorbidities prevent him from working as a truck driver.  

Consequently, since the Veteran does not meet the schedular criteria for TDIU or the criteria for referral for extraschedular consideration, entitlement to TDIU must be denied.  The evidence weighing against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.         § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the TDIU claim, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The claim was adjudicated in the August 2012 supplemental statement of the case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, and records from the Social Security Administration.  The Veteran submitted statements, copies of treatment records, and was afforded VA medical examinations as discussed above.  

The VA examination reports have been deemed adequate for rating purposes as they show detailed test results and symptomatology allowing for assignment of disability ratings based on current symptomatology.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar strain is denied.

Entitlement to a separate rating for sciatica is denied.

Entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


